Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19 is allowable. The restriction requirement among species , as set forth in the Office action mailed on June 6, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 6, 2019 is withdrawn.  Claims 38-41, directed to non-elected claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 19-41 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Bentley on May 7, 2021.
The application has been amended as follows: 
Claim 38.  The medical system of Claim 19, wherein the elongated member n bending stiffness zones arranged along the length of the elongated member.
Claim 39. The medical system of Claim 38, wherein: a transition zone is positioned between each pair of the n bending stiffness zones, each transition zone comprising a variable bending stiffness extending over a length of the transition zone, wherein the variable bending stiffness of each transition zone varies from a first bending stiffness on a first side of the transition zone to a second bending stiffness on a second side of the transition zone; and at least two of the plurality of 
Claim 40 The medical system of Claim 39, wherein each of the at least two of the plurality of modalities 
;
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 19 of the instant invention comprising inter alia a medical system comprising: an elongated member having a length extending between a distal end and a proximal end, the elongated member further comprising n bending stiffness zones arranged along the length of the elongated member, wherein n is greater than or equal to two, wherein each of the n bending stiffness zones comprises a different bending stiffness, and wherein the bending stiffness of each of the n bending stiffness zones is substantially uniform along a length of the bending stiffness zone; a sheath having a sheath length extending between a sheath distal end and a sheath proximal end, the sheath comprising an inner channel, the sheath further comprising m bending stiffness zones arranged along the length of the sheath, wherein m is greater than or equal to two, wherein each of the m bending stiffness zones comprises a different bending stiffness, and wherein the bending stiffness m bending stiffness zones is substantially uniform along a length of the bending stiffness zone; a first drive mechanism configured to control movement of the elongated member independent of a movement of the elongated member: and a second drive mechanism configured to control the movement of the sheath independent of the movement of the elongated member; wherein the elongated member is configured to move within the inner channel of the sheath such that the elongated member and the sheath form a compound structure, wherein the compound structure comprises: a first bending stiffness profile when the distal end of the elongated member is aligned with the sheath distal end, and a second bending stiffness profile different than the first bending stiffness profile when the distal end of the elongated member extends beyond the sheath distal end, wherein each of the first and second bending stiffness profiles comprise a plurality of bending stiffness zones; and wherein the medical system further comprises a processor configured to operate the first drive mechanism and the second drive mechanism to: adjust a position of the elongated member within the inner channel of the sheath relative to the sheath to select between the first bending stiffness profile and the second bending stiffness profile based on an intended movement of the compound structure; and move the compound structure.
Koblish et al. (US 2010/0217184) teaches of an elongated member having a plurality of bending stiffness zones as claimed but are silent with respect to a sheath through which the elongated member is inserted, also having a plurality of bending stiffness zones as claimed.   DeMarchi et al. (US 2005/0234293) teach of a sheath through which a surgical instruments may be inserted, having a plurality of stiffness zones, but are silent with respect to first and second drive mechanisms for controlled, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/7/21